Citation Nr: 0315224	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953 and from July 1954 to July 1971.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  


REMAND

The death certificate shows that the immediate cause of the 
veteran's death was acute coronary insufficiency.  Other 
significant medical conditions not directly contributing to 
death included chronic obstructive pulmonary disease (COPD).  

The appellant contends that the veteran's medical records 
from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma 
will establish a nexus between the cause of his death and his 
military service.  Those records have not been associated 
with the claims file.

N.N.B., M.D., a VA physician at the VAMC in Oklahoma City, 
Oklahoma, provided a medical opinion in April 2003 that the 
deceased veteran's COPD had its onset during service.  It is 
not clear from the available evidence whether COPD, which Dr. 
B. indicated is service-connected, materially contributed to 
cause his death.  An addendum to the medical opinion provided 
by Dr. B. is therefore required to address this matter.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
therefore REMANDED for the following development:

1.  Obtain the veteran's treatment 
records from the VAMC in Oklahoma City, 
Oklahoma from July 1971 to March 2000 
pertaining to treatment he received for 
any respiratory or cardiovascular 
disorder.  Obtain the following types of 
records: outpatient treatment notes, 
discharge summaries, reports of 
consultations and laboratory findings.

2.  Ask Dr. B. to provide an opinion as 
to whether the veteran's COPD at least as 
likely as not contributed substantially 
or materially to cause death, that it 
combined to cause death, or that it aided 
or lent assistance to the production of 
death.  It is not sufficient to show that 
COPD casually shared in producing death, 
but rather it must be shown that there 
was a causal connection between COPD and 
the veteran's death.  One factor to be 
considered is whether the resulting 
debilitating effects and general 
impairment of health due to COPD were of 
such an extent to render the veteran 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

